DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 10-20) in the reply filed on 12/17/2021 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (group I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2015/0034490), and further in view of Tea (US 2011/0303404).
Regarding claim 10, Patterson et al. discloses a heat exchanger coating system comprising:
A conversion coated substrate including a substrate (Figure 1 and Paragraph 11: Aluminum alloy substrate),
A conversion coat covering the substrate (Figure 1 and Paragraph 12: Corrosion inhibitive conversion coat 14) to provide corrosion resistance to the substrate (Paragraph 12), and
A corrosion resistant coating (Figure 1 and Paragraph 13: E-coat 16) encapsulating the conversion coated substrate (Paragraph 13).  However, Patterson et al. does not explicitly teach or disclose the corrosion resistant coating as pinhole-free, uniform, atomic layer deposited.
Tea teaches a heat exchanger coating system comprising: at least one coating that is corrosion and wear resistant (Paragraph 20), and where the at least one coating is a pinhole-free, uniform, atomic layer deposited (Paragraphs 11, 17-20, and 36: The at least one coating is configured to be defect free, evenly applied, and be deposited one layer of atoms at a time).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the corrosion resistant coating as disclosed by Patterson et al. in the form of a pinhole-free, uniform, atomic layer deposited as taught by Tea to improve heat exchanger coating system reliability and operational lifetime by configuring the heat exchanger coating system with a 
Note: The claimed phrase “atomic layer deposited” is being treated as a product by process limitation; that is, that the corrosion resistant coating is atomic layer deposited (i.e. the corrosion resistant coating is applied by an atomic layer deposition process).  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 12, Patterson et al. discloses a heat exchanger coating system, where the conversion coat includes non-hexavalent chromium selected from the group consisting of trivalent chromium, Mo, Mn, Zr, Ti, Ni, Zn, V, P, Co, La, Ce, rare earth metals, and combinations thereof (Paragraph 10: Trivalent chromium).
Regarding claim 13, Patterson et al. discloses a heat exchanger coating system as discussed above.
Note: The claimed phrase “the conversion coat is an oxidation layer formed by a sol-gel, boe-gel, or boehmite process” is being treated as a product by process limitation; that is, that the conversion coat is applied by a coating process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made 
Regarding claim 14, Patterson et al. discloses a heat exchanger coating system, where the substrate is formed of aluminum or aluminum alloy (Paragraph 10).
Regarding claim 16, Patterson et al. discloses a heat exchanger coating system, further comprising a topcoat (Figure 1 and Paragraph 14: Top coat 18) over the corrosion resistant coating.
Regarding claims 18, 19, and 20, Patterson et al. discloses a heat exchanger coating system including a corrosion resistant coating as discussed above.  However, Patterson et al. does not explicitly teach or disclose that the corrosion resistant coating composition.
Tea teaches a heat exchanger coating system comprising: corrosion resistant coatings (Paragraphs 20 and 30: Corrosion and wear resistant), where (claim 18) the corrosion resistant coating are formed from the group consisting of a metal oxide, metal nitride, semiconductor, phosphor, fluoride, and combinations thereof (Paragraph 20: Identified corrosion resistant coatings include at least metal oxides and metal nitrides), where (claim 19) at least one metal oxide includes Al2O3 (Paragraph 20), and where (claim 20) least one metal nitride includes TiN (Paragraph 20).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the corrosion resistant coating as disclosed by Patterson et al. from materials as taught by Tea to improve heat exchanger coating system reliability and operational lifetime by configuring the heat exchanger coating system with a corrosion resistant coating that is resistant to wear and/or chemical corrosion (Paragraph 20 of In re Leshin, 125 USPQ 416.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2015/0034490) and Tea (US 2011/0303404), and further in view of Casenave (US 2005/0181138).
Regarding claim 11, Patterson et al. discloses a heat exchanger coating system as discussed above.  However, Patterson et al. does not teach or disclose the conversion coat as including hexavalent chromium.
Casenave teaches a heat exchanger coating system comprising: a substrate (Paragraph 6) and a conversion coat (Paragraph 4: Surface conversion), where the conversion coat includes hexavalent chromium (Paragraph 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the conversion coat as disclosed by Patterson et al. in the form of hexavalent chromium as taught by Casenave to improve heat exchanger coating system reliability and operational lifetime by ensuring good adhesion between a substrate and a final coating (Paragraphs 4-6 of Casenave).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2015/0034490) and Tea (US 2011/0303404), and further in view of Jadidian (US 2016/0327350).
Regarding claim 15, Patterson et al. discloses a heat exchanger coating system as discussed above.  However, Patterson et al. does not teach or disclose that the substrate is formed of stainless steel, Ti, Ni, Ti alloy, or Ni alloy.
Jadidian teaches a heat exchanger coating system comprising: a substrate (11) configured with at least one coating (10a, 10b), where the substrate is formed from nickel or nickel alloys (Paragraphs 2 and 17: Jadidian also acknowledges that steel substrates are known in the art).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the substrate as disclosed by Patterson et al. in the form of nickel (or nickel alloys) as taught by Jadidian to improve heat exchanger coating system reliability and operational lifetime in harsh environments by forming the substrate from materials having exceptional tolerance of wear and thermal cycling.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2015/0034490) and Tea (US 2011/0303404), and further in view of Sakurai et al. (US 2015/0027671).
Regarding claim 17, Patterson et al. discloses a heat exchanger coating system including a top coat as discussed above.  However, Patterson et al. does not teach or disclose that the top coat is formed of a phenolic epoxy or silicone.
Sakurai et al. teaches a heat exchanger coating system comprising: a substrate (11) and a top coat (12), where the topcoat is formed of a phenolic epoxy or silicone (Paragraph 32: Silicone).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the top coat as disclosed by Patterson et al. from materials as taught by Sakurai et al. to improve heat exchanger coating system corrosion resistance by forming a top coat from materials that are hydrophobic and therefore prevent adhesion or accumulation of water (Paragraph 32 of Sakurai et al.).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0368822 discloses a heat exchanger coating.
US 2012/0183755 discloses a heat exchanger coating.
US 2018/0274107 discloses a heat exchanger coating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/JASON N THOMPSON/Examiner, Art Unit 3763       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763